United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kechi, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2373 & 08-581
Issued: October 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 31, 2007 regarding an overpayment of
compensation. On October 31, 2007 appellant filed an appeal of an Office decision dated
September 13, 2007 on the overpayment.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

The August 31 and September 13, 2007 decisions involve the same overpayment. Both of these decisions find
an overpayment of $21,639.71, deny waiver and require repayment at $300.00 every 28 days from continuing
compensation. The only difference in the decisions is that the September 13, 2007 decision requested appellant
submit a payment for the entire overpayment amount, and if a payment was not received, then $300.00 would be
deducted from continuing compensation. The Board will issue a single decision reviewing both the August 31 and
September 13, 2007 Office decisions.

ISSUES
The issues are: (1) whether the Office properly found that an overpayment of $21,639.71
was created due to an incorrect pay rate; (2) whether the Office properly denied waiver of the
overpayment; and (3) whether the Office properly found the overpayment should be recovered
by deducting $300.00 from continuing compensation.
FACTUAL HISTORY
The Office accepted that appellant sustained bilateral carpal tunnel syndrome, bilateral
ulnar nerve lesions left arm tendinitis and right trigger finger causally related to her federal
employment. In a June 20, 2003 statement, appellant indicated that she generally worked six
days a week on a part-time basis. She stopped working on July 29, 2003. According to an
employing establishment letter dated December 5, 2003, appellant averaged 34.99 hours per
week in the year prior to July 29, 2003, and worked 1,819.73 hours. The Office determined that
the pay rate for compensation purposes was $556.50 per week, based on an hourly rate of $15.90
at 35 hours per week. Appellant began receiving compensation for temporary total disability.
She was paid compensation from July 29 to November 4, 2003 and December 11, 2003 to
June 9, 2007 at a pay rate of $556.50 per week.
In correspondence dated May 17, 2007, the employing establishment indicated that
appellant earned $21,033.19 from July 29, 2002 to July 28, 2003. By decision dated July 9,
2007, the Office issued a wage-earning capacity determination based on the selected position of
receptionist.2 On July 27, 2007 the Office issued a preliminary determination that an
overpayment of $21,639.71 occurred from July 29 to November 4, 2003 and December 11, 2003
to June 9, 2007 due to an incorrect pay rate. It included a worksheet showing appellant’s pay
rate at $404.48 per week. According to the Office, appellant was paid $79,210.46 during the
relevant period, but should have been paid $57,570.75, resulting in an overpayment of
$21,639.71. With respect to fault, it found appellant was not at fault in creating the
overpayment.
Appellant completed an overpayment recovery questionnaire on August 17, 2007. She
reported income of approximately $3,224.00 per month and expenses of $2,930.00, with assets
of over $69,000.00.3
By decisions dated August 31 and September 13, 2007, the Office finalized the
overpayment determination. It found that an overpayment of $21,639.71 occurred, and waiver
was denied as appellant had assets exceeding the minimum resource base. The Office found
appellant could repay the overpayment by deducting $300.00 from continuing compensation.

2

Appellant did not request review of this decision.

3

The reported income included $1,330.00 in compensation benefits. By decision dated July 9, 2007, the Office
had reduced appellant’s compensation to $599.00 every 28 days based on her wage-earning capacity. Appellant did
not request that the Board review this decision.

2

LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that monthly pay means the
monthly pay at the time of injury, or the time disability begins, or the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment, whichever is greater.4 Section 8114(d) of the Act
provides:
“Average annual earnings are determined as follows:
“(1) If the employee worked in the employment in which he was employed at the
time of his injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay -“(A) was fixed, the average annual earnings are the annual rate of pay; or
“(B) was not fixed, the average annual earnings are the product obtained
by multiplying his daily wage for particular employment, or the average
thereof if the daily wage has fluctuated, by 300 if he was employed on the
basis of a 6-day workweek, 280 if employed on the basis of a 5½-day
week, and 260 if employed on the basis of a 5-day week.”
ANALYSIS
The Office found an overpayment in this case on the grounds that appellant had received
compensation based on an incorrect pay rate. The initial pay rate used by the Office, as of the
date disability began July 29, 2003, was $556.50 per week. This was based on an hourly wage of
$15.90 per hour at 35 hours per week.
While the Office advised appellant that this pay rate was incorrect, neither the
preliminary determination nor the final decision offer a clear explanation as to the correct pay
rate. The Office did not clearly explain how the new pay rate was calculated. Based on a
worksheet provided, it appears the Office found the correct pay rate was $404.48 per week. This
amount was apparently based on the employing establishment’s May 17, 2007 letter that
appellant earned $21,033.19 in the year prior to July 29, 2003. $404.48 represents 5½ of the
reported total amount earned.
A pay rate determination must be made in accord with the specific provisions of 5 U.S.C.
§ 8114. The record indicated that appellant worked in the date-of-injury job during substantially
the whole year preceding the injury. It appears that appellant was paid an hourly wage, and she
worked a varying number of hours per week. If her average annual earnings were not fixed, then
the Office must determine pay rate under 5 U.S.C. § 8114(d)(1)(B). As noted, this requires
determining the average daily wage and multiplying by the appropriate number. The Office must
secure sufficient evidence to determine appellant’s average daily wage, and whether she was
employed on the basis of a 6, 5½, or 5-day workweek.
4

5 U.S.C. § 8101(4).

3

The case will be remanded for a proper determination as to the correct pay rate for
compensation purposes. Once this issue is resolved, the Office may properly determine the
amount of any overpayment and issue an appropriate decision. The Board will not address the
remaining overpayment issues. If the Office finds an overpayment and establishes recovery from
continuing compensation payments, the Office must consider the relevant factors.5
CONCLUSION
The case will be remanded to the Office to properly determine appellant’s pay rate for
compensation purposes under 5 U.S.C. § 8114 and issue an appropriate decision regarding any
overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 13 and August 31, 2007 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: October 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

“When an overpayment has been made to an individual who is entitled to further payments, the individual shall
refund to [the Office] the amount of the overpayment as soon as the error is discovered or his or her attention is
called to the same. If no refund is made, [the Office] shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial circumstances of the
individual and any other relevant factors, so as to minimize hardship.” 2 0 C.F.R. § 10.441.

4

